Title: To George Washington from Gabriel Jones, 6 July 1758
From: Jones, Gabriel
To: Washington, George

 

Dr Sir
Winchester July 6th 58.

The Writs for Election being so long on their way that it was the 4th (our Court day) before they came to the Sherifs hands, made it Impossible to have the Election before the 24th as the Law directs 20 day’s between the time they come to hand & that day. I am sorry to find that the people & those whom I took to be yr friends in a great measure change their sentiments & now raise doubts in Matters that seem to be clear wth them before. this is the consequence of yr back being turned—your Potowmack people I am afraid will not be stedfast they talk now of the Old Burgesses. West has been two days wth them, & intends to be very busy till the time comes. Colo. Martin publickly accused him with some low transactions, which the other could not clear up, & stands condemned by some of his best friends for such scandalous proceedings—the whole matter is to be laid open the day of the Election. Colo. G. Fairfax will be up & am in hopes will make a great Alteration upon Potowmack the disturbance in Colo. Hites neighbourhood is occasioned by the Ranger’s being garrisoned—if the removing this Obstacle could be consistant with the Interest of the Country & your Duty should be heartily glad. there is now the Carolina forces in the Fort.
The late blow in Massanotting & the Harvest will prevent a great many from being down, this I don’t think will prejudice you so much as my other friend, his Interest I think declines among the Quaker’s where I imagine your’s is pretty good. in short affairs are totally changed & may be many times so yet before the day, your being elected absolutely depends on your presence that day. this is the Opinion of every thinking friend, & therefore must in the most pressing manner desire it. it happened very unluckily that the writs was so long delayed as it was the Case in Augusta, so that both Election’s will interfere. however as I have undertaken to serve you no Consideration shall deter me from it. I shall give up mine, in order to be at your’s, where if possible I hope you’l be. I think I have said every thing that the little time I have to spare allows me. only be assured of the best endeavour’s of Dr Sir Yr most Obedt &c.

Gabriel Jones.



P.S. pray tell Capt. Stewart I shall kindly think of him till he return’s.

